Citation Nr: 1540775	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty September 1976 to October 1976.  

This case is before the Board of Veterans' Appeals  (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The medical evidence of record in this case indicates that the Veteran has been diagnosed with various mental health disorders during the period of this appeal, including PTSD, bipolar disorder and anxiety disorder.  Therefore, the Board has recharacterized the Veteran's psychiatric claims as noted on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran's representative has argued that Clemons applies to the claim of entitlement to service connection for low back disability on appeal and the newly raised claim of entitlement to service connection for cervical spine disability.  See July 2015 Informal Hearing Presentation.  The Board notes, however, that the evidence indicates different diagnoses based upon different symptomatology for the claimed disabilities.  In other words, the symptomatology of the two conditions can be differentiated; different symptoms of each disability can be identified.  Therefore, the Board agrees with the RO's treatment of the different diagnoses as different issues.

The Veteran was scheduled for a Board videoconference hearing in June 2015; however, he failed to report to the hearing and did not request that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for PTSD is decided herein.  The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

The Veteran's diagnosis of PTSD is not based upon a corroborated stressor, he did not serve in combat, and his stressor was not based on fear of hostile military or terrorist activity.


CONCLUSION OF LAW
 
The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claim seeking service connection for PTSD, by correspondence dated in July 2010, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included in the July 2010 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided prior to the initial adjudication of the claim in October 2010.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records (STRs), service personnel records and pertinent, available post-service treatment records, has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

In this regard, the Veteran indicated that he had been treated for PTSD at the Dallas VA in the 1970's.  See VA Form 21-526 received in June 2010 and VA Form 9 received in October 2013.  The RO sought these VA treatment records and determined that no records from the North Texas VA (which includes Dallas) exist.  See September 2013 VA Memo.  It is reasonably certain that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A.

Although the record includes psychiatric evaluations and outpatient treatment reports presenting an Axis I diagnosis of PTSD, the Veteran was not actually provided with a formal VA psychiatric examination addressing the PTSD claim.  However, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the PTSD issue is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service medical records presently associated with the claims file provide sufficient evidence to decide the PTSD claim and so a VA examination is therefore not necessary to adjudicate the matter. 

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the credible evidence does not establish an in-service event relating his current PTSD diagnosis to his period of active service.  Thus, the second element of the McLendon test has not been met.  Therefore, the absence of a clinical examination addressing the PTSD claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to both establish a valid Axis I diagnosis of PTSD and objectively link this diagnosis to the Veteran's alleged in-service stressors.  As the outcome of this claim turns on a determination of the credibility of the Veteran's account regarding these unverifiable stressors, remanding the case for a psychiatric examination to address the PTSD issue would be redundant and an unnecessary expenditure of VA resources.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

PTSD

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

To establish service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained  economic or social behavior changes.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 3.304(f) eliminates the requirement that a stressor be corroborated when the claimed noncombat in-service stressor is related to a Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit), in Hall v. Shinseki, 717 F.3d 1369 (2013), explained that this provision does not cover situations such as abuse by military personnel of subordinate military personnel, harassment, suicide of a fellow service member, or a fellow soldier's or sailor's post-service suicide, etc.  75 Fed. Reg. at 39845.  As such, this amendment is inapplicable to the Veteran's case.

In Hall, the Federal Circuit also once again affirmed that when a reported stressor is not related to either combat or the fear of hostile military or terrorist activity, then a Veteran's statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor.  This is the case here. 

As will be discussed in greater detail below, the Veteran has been diagnosed with PTSD, but he never served in combat, was not diagnosed with PTSD on active duty, and his stressor does not relate to the fear of hostile military or terrorist activity.  As such, his statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor, but rather must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Veteran believes that he has PTSD as a result of his time in boot camp.  The Veteran stated that he was very young when he served, and the Army was "a little hard" on him.  He essentially maintains that he experienced a lot of verbal abuse from his drill sergeant, who called him names, made him do push-ups and assigned him to KP and guard duty.  See September 2010 Statement in Support of Claim for Service Connection for PTSD, October 2013 VA Form 9 and July 2015 Informal Hearing Presentation.  

In February 2013, the RO determined that based on the evidence of record there was insufficient evidence to submit to the Joint Services Records Research Center (JSRRC) to research any reported stressors.

The Board acknowledges that the Veteran has been diagnosed with PTSD, but as noted, a current diagnosis is but one of several criteria that must be met to establish service connection for PTSD.

Here, STRs fail to show any psychiatric symptoms such as depression, panic attacks, or anxiety without an identifiable cause.  

The Board acknowledges that boot camp is a trying time in many young soldiers' lives, and it is certainly plausible that a drill instructor's demeanor might not be appropriate in the average work place.  However, having reviewed the evidence in this case, the Board finds no evidence to support any contention that the Veteran was physically harmed during basic training by his drill instructor. 

The evidence in this case simply does not corroborate a reported stressor.  Therefore the criteria for service connection for PTSD have not been met.  Accordingly, the Veteran's claim for service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.


REMAND

Psychiatric Disability Other than PTSD and Low Back Disability

The Veteran maintains that he currently has psychiatric disabilities (other than PTSD) and a low back disability that are related to service.  

The Board notes that the Veteran has not been scheduled for VA examinations with regard to these issues.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Under the "low threshold" standard of McLendon, examinations to determine if there is a nexus between the Veteran's claimed disabilities and his service is warranted.  Prior to the examinations, all outstanding, pertinent treatment records should be associated with the claims file.

Cervical Spine Disability

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required: There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a February 2015 rating decision denied service connection for a cervical spine disability.  The Board accepts the July 2015 Informal Hearing Presentation submitted by the Veteran's representative as a NOD.  The record before the Board does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an appropriate SOC to the Veteran in the matter of entitlement to service connection for a cervical spine disability.  Advise him of the time limit for filing a substantive appeal.  If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.

2.  Undertake appropriate development to obtain a copy of any outstanding treatment records pertaining to treatment of the Veteran's claimed psychiatric (other than PTSD) and low back disabilities.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  
 
3.  Following completion of the development requested in paragraph 2, above, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of any psychiatric disability (other than PTSD) present during the period of this appeal.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed psychiatric disability is of service onset or otherwise related to any incident of the Veteran's period of active military service.

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Following completion of the development requested in paragraph 2, above, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to determine the nature and etiology of any current or low back disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the review of the Veteran's pertinent history, sound medical principles, and current examination, the examiner should provide an opinion, with supporting rationale, as to the following: 

a. Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a back condition, i.e., scoliosis, prior to his entry into the military? 

b. If so, is it at least as likely as not that the disability underwent a chronic or permanent increase in severity during service?  

c. If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability was not aggravated beyond the natural progress of the condition?

d. Concerning direct service incurrence, the examiner should offer an opinion as to whether a low back disability at least as likely as not had its onset while the Veteran was on active duty, within one year thereafter or is otherwise related to service. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
 6.  After undertaking any further development deemed warranted, readjudicate the Veteran's claims of entitlement to service connection for a psychiatric disability, other than PTSD, and a low back disability.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


